DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 9/25/2019.  As directed by the amendment, claims 1-16 have been amended, and claims 17-20 have been added. As such, claims 1-20 are pending in the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Medical Instrument and Aerosol Generation Device.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 8, 9, 12, 13 and 17 are objected to because of the following informalities:  
Claim 6, line 9, would be more clear if it read “into the mixing unit”
Claim 8, line 2, based on the specification, appears to be intended to read “pressurizable container (45)” [since the pressurization only occurs after pressurized gas has been introduced into the container/in use, and label 36 is the gas source]
Claim 8, line 2 should read “to which pressure is configured to be”, to make it clear an active/method step is not being recited in an apparatus claim
Claim 9, line 2 should read “wherein the pressure is configured to be”, to make it clear an active/method step is not being recited in an apparatus claim
Claim 12, line 2, based on the specification, appears to be intended to read “pressurizable container 45” [since the pressurization only occurs after pressurized gas has been introduced into the container/in use]
Claim 13, lines 2-3, should read “the pressurized gas is configured to act to compress the liquid container (49).” to make it clear an active/method step is not being recited, and to clarify the functionality/intended purpose
Claim 17, line 6, would be more clear if it read “into the mixing unit”
It is noted that some of the preambles reference previous claims as “Claim(s)” (i.e. capitalized) and some use “claim(s)” (i.e. not capitalized); one format should be used for continuity
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim is directed to an in-use limitation (“during a medical application”), where it is unclear if the base is being positively recited as a part of the instrument/apparatus claim, or whether the base is just intended use, e.g. the device just needs to be “supportable” by a base (which would not be particularly limiting, because pretty much anything can be supported by “a base” absent any size or structural limitations). For purposes of compact prosecution, the base will be considered a required component, but the claim should be amended to make the intended interpretation clear (e.g. “configured to be supported” if not positively recited or “further comprising a base” if positively recited).
Regarding claim 3, since the instrument contains the outlet, and the line is connected to the device per claim 1, it is unclear what the difference is between the length line that would be between the generation device and the outlet versus the generation device and the instrument (the claim recites “or”), since it would be the same line either way. As best understood, they are the same length, because it is the same line. Applicant could remove “the aerosol outlet (16) or between the generation device (12) and” for lines 2-3 to address this rejection.
Regarding claim 4, it is unclear what structure(s) is required/excluded for the claimed adaptation. Since the conveyance of the liquid, as best understood, is intended use/method of using (e.g. encompassing the initial filling of a reservoir within the generation device), it appears that any device that receives fluid *can* have said fluid be delivered without an electrically operated pump, because even e.g. a receptacle that requires pump filling could utilize hand pump in exactly the same way as an electrically operated pump. Perhaps Applicant is attempting to convey/claim that the generation device itself explicitly lacks an electrically operated pump? If so, the claim would be more clear if it just stated that the generation device does not comprise an electrically operated pump. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 15/19, claim 14/18 (from which claim 15/19 depends) already requires an upstream connection to the pressure source and use of the pressure source to apply pressure [the pressure drop, i.e. negative pressure] to the liquid, such that claim 15/19 is not properly further limiting because they do not recite any further/additional limitation(s).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. As best understood, for purposes of examination, the claims are attempting to require additional, positive pressure to be exerted by the upstream pressure source (in addition to the negative pressure), such that this rejection could be addressed by amending claims 15/19, line 3 (as well as claims 16/20, line 4) to read, “apply[ing] positive pressure to the liquid.”

Claim Interpretation
Regarding claim 1, 6 and 17 (and their dependent claims), the scope of “a medical instrument” is extremely broad. “Medical” is just an intended field of use that conveys no actual functional requirements, and “instrument,” in the absence of any intended function, is effectively a nonce term synonymous with “device”. While the specification appears to be concerned with a hand-held/handled device for surgical use, e.g. paras [000-12], all that is required by the claims require is some “thing” able to be connected to an aerosol line/associated with an aerosol generator and having an opening capable passing aerosol therefrom.
Regarding claim 5, the claim is understood to be directed to an instrument and/or device that itself lacks an electrically operated pump, but the claim does not actually exclude one from being connected thereto (as a system utilizing the instrument/generation device) to push air in the same manner as e.g. a pressurized cylinder or hand pump, because the instrument and/or device structure itself would remain same, i.e. pump-less.
Regarding claim 6, due to the deletion of “pressing,” the pressure applied to the liquid in line 8 is understood to be either positive (e.g. exerting pressure on the liquid/container per claims 8-13) or negative (e.g. via constriction/venturi per claim 14).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enk (US 2004/0154617 A1; hereinafter “Enk”).
Regarding claim 1, Enk discloses a medical instrument (bronchoscope 20) (e.g. Fig. 3), comprising:
an aerosol outlet (para [0027]; where an outlet is inherent in order for the aerosolized anesthetic to exit the working channel of the instrument), wherein the instrument is fluidically connected to a generation device (nebulizer 11/25) by an aerosol line (outlet tubing 16) (Fig. 3), wherein the generation device is adapted to generate an aerosol for dispensing by the medical instrument by vaporizing a liquid (local anesthetic) with a gas stream (oxygen stream) (para [0027]).
Regarding claim 4, Enk discloses the instrument according to claim 1, wherein the generation device is adapted such that the liquid is conveyed to the generation device without an electrically operated pump (para [0027], wherein the liquid is conveyed via a manually-operated syringe).  
Regarding claim 5, Enk discloses the instrument according to claim 1, wherein the instrument and/or the generation device are adapted to convey the aerosol to the aerosol outlet without an electrically operated pump (Fig. 3; para [0027], where pressurized container 32 provides the requisite flow for conveyance of the aerosol).  

Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escoto Jr. et al. (US 2006/0175433 A1; hereinafter “Escoto”).
Regarding claim 6, Escoto discloses a generation device (Fig. 8) that is fully capable of generating an aerosol to be dispensed by a medical instrument because there is nothing that would preclude this use, e.g. the outlet of the sprayer could be connected to a breathing tube/circuit and used to spray water for humidification, the generation device comprising: 
a mixing unit (within sprayer 70) for mixing a liquid (liquid) and a pressurized gas (air) together (paras [0087] and [0094-95]), wherein the mixing unit is connected to a liquid container (liner 13) for supplying the mixing unit with the liquid (para [0031]), wherein the generation device is adapted to utilize a gas pressure of the pressurized gas to apply pressure to the liquid for expelling the liquid out of the liquid container to the mixing unit ([a]ir pressure applies force against liner 13, feeding the one or more liquids in liner 13 into spraying device 70, para [0094]).  
Regarding claim 7, Escoto discloses the generation device according to Claim 6, wherein the generation device is configured to be connected to a gas bottle, or a stationary pressurized gas network, as a source for the pressurized gas (in as far as air hose 73 is attached to any air source, see para [0086], it is fully capable of being attached to a glass bottle or gas network in the same fashion, and is thus “configured” as claimed).
Regarding claim 8, Escoto discloses the generation device according to Claim 6, wherein the liquid is contained in a pressurized container (liner 13 OR container 12, both of which are pressurized during operation, see para [0094]), to which pressure is applied with the pressurized gas (para [0094]).
Regarding claim 9, Escoto discloses the generation device according to Claim 6, wherein pressure is applied to the liquid container (liner 13) in order to convey the liquid to the mixing unit (para [0094]).  
Regarding claim 10, Escoto discloses the generation device according to Claim 6, wherein the liquid container (liner 13) is adapted to be compressed (paras [0047] and [0094]).
Regarding claim 11, Escoto discloses the generation device according to Claim 10, wherein the liquid container (liner 13) is a bag (Figs. 5-6; para [0047]).  
Regarding claim 12, Escoto generation device (12) according to Claim 10, wherein the liquid container (liner 13) is arranged in a pressurized container (container 12, which is pressurized during operation, see para [0094])), wherein the pressurized container is configured to be loaded with the pressurized gas (para [0094]).  
Regarding claim 13, Escoto generation device (12) according to Claim 10, wherein the pressurized gas acts directly on the liquid container (para [0094]).

Claims 6-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2007/0164133 A1; hereinafter “Lin”).
Regarding claim 6, Lin discloses a generation device (Fig. 4B) for generating an aerosol to be dispensed by a medical instrument (gene gun 100) (Fig. 1; para [0018]), the generation device comprising: 
a mixing unit (sprayer 104) for mixing a liquid (solution) and a pressurized gas (gas) together (para [0018]), wherein the mixing unit is connected to a liquid container (container 502 with syringe 508) for supplying the mixing unit with the liquid (paras [0018] and [0032]), wherein the generation device is adapted to utilize a gas pressure of the pressurized gas to apply pressure to the liquid for expelling the liquid out of the liquid container to the mixing unit (a gas flow…ramified from the gas source is applied to push the plunger 508 and transfer a specific amount of the sample solution into the channel, para [0032]).  
Regarding claim 7, Lin discloses the generation device according to Claim 6, wherein the generation device is configured to be connected to a gas bottle, or a stationary pressurized gas network, as a source for the pressurized gas (in as far as connector 106 is attached to any air source, see para [0018], it is fully capable of being attached to a glass bottle or gas network in the same fashion, and is thus the device is “configured” as claimed).
Regarding claim 8, Lin discloses the generation device according to Claim 6, wherein the liquid is contained in a pressurized container (container 502, which is pressurize during use per para [0032]), to which pressure is applied with the pressurized gas (para [0032]).
Regarding claim 9, Lin discloses the generation device according to Claim 6, wherein pressure is applied to the liquid container in order to convey the liquid to the mixing unit (para [0032]).  
Regarding claim 10, Lin discloses the generation device according to Claim 6, wherein the liquid container is adapted to be compressed (by virtue of syringe 508 being compressible, see para [0032]).
Regarding claim 13, Lin discloses the generation device according to Claim 10 , wherein the pressurized gas acts directly on the liquid container (para [0032]).
Regarding claim 14, Lin discloses the generation device according to claim 6, wherein the mixing unit has a channel (the channel through tube 104, see Fig. 4B) with a constriction (Fig. 2; proximate 506 in Fig. 4B), wherein the channel is connected to a pressure source (high pressure gas source 120) upstream of the constriction (Fig. 1; para [0018]), wherein the liquid container is connected to the channel at the constriction and/or downstream of the constriction (at outlet 506) (Fig. 4B), in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction (a mechanism based on Venturi effect is employed, so that droplets of the sample solution are drawn from the material delivery system, para [0030]).  
Regarding claim 15, Lin discloses the generation device (12) according to Claim 14, wherein the channel is connected, upstream of the constriction, to the pressure source (high pressure gas source 120), which the generation device uses to apply [as best understood, positive] pressure to the liquid (para [0032]).  
Regarding claim 16, Lin discloses the generation device (12) according to Claim 15, wherein a line connected to the pressure source branches (at dashed flow line to the right in Fig. 4B) between the constriction and the pressure source in order to supply the constriction with the pressurized gas, as well as to provide the pressurized gas for applying pressure to the liquid (the dark arrow and dashed flow arrows to the right in Fig. 4B necessarily flow through a branched line in order for the ramified system to operate as described in para [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Enk in view of Nyo et al. (US 5,951,461; hereinafter “Nyo”).
 Regarding claim 2, Enk discloses the instrument according to Claim 1, but Enk is silent regarding wherein the generation device is supported by a base during a medical application of the instrument. However, Nyo demonstrates that it was known in the medical instrument art before the effective filing date of the claimed invention for a bronchoscope (and associated elements thereof) to be supported by a base (base 92) during a medical application of the instrument (Fig. 1; col. 6, lines 32-37), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the bronchoscope with nebulizer of Enk to include wherein the generation device is supported by a base during a medical application of the instrument as taught by Nyo (by virtue of the entire bronchoscope system being supported by the base), to provide the predictable result of a more stable system during use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Enk in view of Jabs et al. (EP 3,244,820 B1; hereinafter “Jabs”).
Regarding claim 3, Enk discloses the instrument according to claim 1, wherein a length of the aerosol line (16) between the generation device (25) and the aerosol outlet/the instrument (20) necessarily has some length (Fig. 3), but Enk is silent regarding said length being at least 1 meter. However, optimization of ranges of parameters through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05. Also, Jabs demonstrates that it was known in the art of medical instruments for vapor delivery to provide wherein a length of the line (cord 2008) (Fig. 20) between a generation device (heating component 2005) and an aerosol outlet/the instrument (ablation device 2009) is at least 1 meter (cord…is longer than 1 meter in length, para [0307]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the length of the line of Enk to be at least 1 meter as taught by Jabs, in order to provide the predictable result of an appropriate length line for a given surgical theater, i.e. one that allows the operator of the medical to move freely e.g. of the operator of the aerosol device.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Enk in view of Lin.
Regarding claim 17, Enk discloses a system for generating and dispensing an aerosol, comprising: 
a generation device (nebulizer 11/25) for generating an aerosol to be dispensed by a medical instrument (bronchoscope 20) (para [0027]) including a mixing unit (the body of nebulizer 11/25) for mixing a liquid (local anesthetic) and a pressurized gas (oxygen stream) together (paras [0027]), wherein the mixing unit is connected to a liquid container (syringe 19) for supplying the mixing unit with the liquid (para [0027]); and
a medical instrument (bronchoscope 20) (e.g. Fig. 3) having an aerosol outlet (para [0027]; where an outlet is inherent in order for the aerosolized anesthetic to exit the working channel of the instrument), wherein the instrument is fluidically connected to the generation device by an aerosol line (outlet tubing 16) (Fig. 3).
Enk is silent regarding wherein the generation device is adapted to utilize a gas pressure of the pressurized gas to apply pressure to the liquid for expelling the liquid out of the liquid container to the mixing unit. However, Lin demonstrates that it was known in the aerosolized therapy delivery art before the effective filing date of the claimed invention for a generation device (Fig. 4B) to be adapted to utilize a gas pressure of a pressurized gas to apply pressure to a liquid for expelling the liquid out of a liquid container to a mixing unit (sprayer 104) (a gas flow…ramified from the gas source is applied to push the plunger 508 and transfer a specific amount of the sample solution into the channel, para [0032]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the syringe of Enk to be gas-actuated (instead of manually actuated) such that the generation device is adapted to utilize a gas pressure of the pressurized gas to apply pressure to the liquid for expelling the liquid out of the liquid container to the mixing unit as taught by Lin, in order to provide the predictable result of automating a manual task, particularly to allow the transfer of specific amounts more accurately (Lin, para [0032]).
Regarding claim 18, Enk in view of Lin teaches the system according to claim 17, wherein Enk further discloses wherein the mixing unit has a channel (the channel through the body of nebulizer 11/25) (Fig. 2), but Enk is silent regarding wherein the channel has a constriction, wherein the channel is connected to a pressure source upstream of the constriction, wherein the liquid container is connected to the channel at the constriction and/or downstream of the constriction, in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction. However, venturi entrainment in aerosol systems was very well known before the effective filing date of the claimed invention, as demonstrated by Lin. Lin teaches wherein the mixing unit has a channel (the channel through tube 104, see Fig. 4B) with a constriction (Fig. 2; proximate 506 in Fig. 4B), wherein the channel is connected to a pressure source (high pressure gas source 120) upstream of the constriction (Fig. 1; para [0018]), wherein the liquid container is connected to the channel at the constriction and/or downstream of the constriction (at outlet 506) (Fig. 4B), in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction (a mechanism based on Venturi effect is employed, so that droplets of the sample solution are drawn from the material delivery system, para [0030]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the channel of Enk to include a constriction, wherein the channel is connected to a pressure source upstream of the constriction, wherein the liquid container is connected to the channel at the constriction and/or downstream of the constriction, in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction as taught by Lin, in order to provide the predictable result of venturi entrainment at the point of entry of the fluid into the mixing chamber for enhanced and/or more immediate aerosolization, as the standard operation of an aerosol venturi system.
Regarding claim 19, Enk in view of Lin teaches the system according to claim 18, wherein Lin further educates the modified Enk to include wherein the channel is connected, upstream of the constriction, to the pressure source (high pressure gas source 120) (Lin Fig. 1), which the generation device uses to apply [as best understood, positive] pressure to the liquid (Lin para [0032]), in order to provide suitable, efficient structure for providing the pushing of fluid from the liquid container discussed above regarding claim 17.  
Regarding claim 20, Enk in view of Lin teaches the system according to claim 19, wherein Lin further educates the modified Enk to include wherein a line connected to the pressure source branches (at dashed flow line to the right in Lin Fig. 4B) between the constriction and the pressure source in order to supply the constriction with the pressurized gas, as well as to provide the pressurized gas for applying pressure to the liquid (the dark arrow and dashed flow arrows to the right in Lin Fig. 4B necessarily flow through a branched line in order for the ramified system to operate as described in Lin para [0032]), in order to provide suitable, efficient structure for providing the combined pushing and pulling of fluid from the liquid container discussed above regarding claims 17 and 18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding aerosol formation for subsequent delivery to instruments: Burt et al. (US 2013/0079733 A1); Houston (US 2015/0209545 A1); Kates (US 2004/0231668 A1); Blum (US 2015/0040902 A1); Lillis et al. (US 2011/0230820 A1); Chin et al. (US 5,399,159); Finlay et al. (US 2012/0048264 A1). Additional references regarding venturi aerosolizers: Tang (US 2011/0137281 A1); Gertner (US 2003/0181917 A1); Plantz et al. (US 2010/0059605 A1); Lau et al. (US 4,174,071).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785